Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 20 recite the limitation "the inert gas supply line and the reactive gas supply line ".  There is insufficient antecedent basis for this limitation in the claim since this was not previously introduced in either the claim or the previous claims from which it depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (US 20030079686).
 	Regarding claim 1, Chen teaches in Fig. 1 a plasma processing device ([0071] nitrogen or N2H4 plasmas are utilized as the reactants, therefore the apparatus is capable of plasma processing a wafer), comprising: a chamber (200 [0028]) including a space (space inside 200, Fig. 1) that is configured to perform a treatment process for a wafer (wafer 210 CVD processed in 200 [0028]); a supporting member (sub support 212 [0030]) disposed inside of the chamber (Fig. 1) and configured to support the wafer (Fig. 
 	Regarding claim 2, Chen teaches the plasma processing device of claim 1, wherein the gas supply unit includes: an inert gas supply unit (purge/argon gas source 240 [0061], also see claims 9 and 1 above) supplying inert gas; and an inert gas pressure controller (labeled as 252A, B but is the same function as 242A,B [0033] except for the purge instead of the reactive gas, as can be seen in Fig. 1; further clarification can be seen in Chen’s patent US 6916398 det desc para. 7; it is a valve having closing/opening [0035] which controls the flow, hence pressure of the argon) controlling supply pressure of the inert gas (as discussed).
 	Regarding claim 3, Chen teaches the plasma processing device of claim 2, wherein the gas supply unit further includes: a gas ratio controller (see claim 9) supplying reactive gas, and controlling a supply amount of the reactive gas (see claim 9); and a backflow preventing portion (valve piston gate/flap pressed onto seat 244 Fig. 1, [0034]) disposed between the gas ratio controller and an intersection of the inert gas supply line and the reactive gas supply line (the valve gate at 244 gates between the body of 242 and 245/250 where the inert and reactive flows can join) to prevent the inert gas from flowing toward the gas ratio controller (when the valve flap is closed it interdicts any flow into and out of the valve, Fig. 1).
 	Regarding claim 4, Chen teaches the plasma processing device of claim 1, wherein the gas supply unit includes: a first injection portion (hole 236a Fig. 3) disposed at a first position of the chamber (top left, Fig. 3) in which the mixed gas is injected into the chamber (as discussed previously, the combined gas from 250a flows and swirls into the chamber, Fig. 3); and a second injection portion (hole 236b, Fig. 3) disposed at a second position of the chamber (top right) in which the mixed gas is injected into the chamber (Fig. 3).

 	Regarding claim 6, Chen teaches the plasma processing device of claim 1, further comprising: a gas flow controller (inert flow controller/valve 252 as discussed in claim 2) supplying low reactive gas or inert gas to a lower portion of the chamber (252 responsible for flowing the argon from 240, Fig. 1, and all the gases flow out and fill the chamber below, Fig. 1 before exhausted by 278).
 	Regarding claim 7, Chen teaches the plasma processing device of claim 4, further comprising a temperature controller (ex channel 234 [0041] which controls gas temp) coupled to a mixed gas supply line (connected to 250 which combines flows from reactant 238/239 and purge 240 Fig. 1), wherein the mixed gas supply line is connected to the first injection portion and/or the second injection portion (250a,b connects to 236a, b, F. 1).
 	Regarding claim 9, Chen a device (see claim 1, i.e. 230) for providing gas to a plasma chamber (to 200, as discussed in claim 1), comprising: an inert gas supply unit (purge gas source 240 that supplies Ar inert gas [0034]) supplying inert gas; a gas ratio controller (valves 242 [0034, 0035] which controls the amount of gas from reactive sources 239 238) supplying reactive gas, and controlling a supply amount of the reactive gas (as discussed); an inert gas supply line (forked line from 240 Fig. 1) extended from the inert gas supply unit (Fig. 1); a reactive gas supply line (243 Fig. 1) extended from the gas ratio controller (Fig. 1, extends from 242 towards their respective sources); and a mixed gas supply line (250 [0038] which combine flows from both the purge and reactives, Fig. 1, when the purge is continuously supplied) connecting the inert gas supply line to the reactive gas supply line (Fig. 1, 250 fluidly connects flows from the forked purge line with flow from 243) to supply a mixed gas to a mixed gas injection portion (expanding channel 234 and reaction zone 264 [0053] where all the flows swirl and inject towards the wafer, Fig. 1, 4) disposed in a chamber (Fig. 1, 4, 234 264 are all enclosed spaces).

 	Regarding claim 11, Chen teaches the device for providing gas to a plasma chamber of claim 10, further comprising: an inert gas pressure controller (the valves 252 as discussed in claim 2) coupled to at least one among the plurality of inert gas supply lines to control supply pressure of the inert gas (see claim 2).
 	Regarding claim 12, Chen teaches the device for providing gas to a plasma chamber of claim 10, further comprising: a backflow preventing portion coupled to at least one of the plurality of reactive gas supply lines to prevent the inert gas from flowing toward the gas ratio controller (see claim 3).
 	Regarding claim 13, Chen teaches the device for providing gas to a plasma chamber of claim 10, further comprising: a temperature controller (heater or cooler [0057]) coupled to at least one of the plurality of mixed gas supply lines to control a temperature of the mixed gas (in the lid 232 Fig. 4 [0057] which is coupled to the 250 indirectly via 234 Fig. 3 and controls at least temperature of some of the mixed exiting 264 234 near the lid’s bottom surface to prevent decomposition etc [0057]).
 	Regarding claim 15, Chen teaches the device for providing gas to a plasma chamber of claim 10, further comprising: a gas flow controller (one of the valves 252a,b discussed in claim 2) supplying low reactive gas or inert gas into the chamber in a position different from a position in which the plurality of mixed gas injection portions are installed (252 supplies inert gas towards the chamber from upstream where 234 264 are located Fig. 1).
 	Regarding claim 16, Chen teaches the device for providing gas to a plasma chamber of claim 10, wherein at least one among the plurality of mixed gas injection portions is disposed in an upper portion of the chamber, and at least one among the plurality of mixed gas injection portions is disposed in a side 
 	Regarding claim 17, Chen teaches the device for providing gas to a plasma chamber of claim 16, wherein the at least one mixed gas injection portion disposed in an upper portion of the chamber injects mixed gas supplied from two mixed gas supply lines of the plurality of mixed gas supply lines in two or more different directions (264 gets mixed gas from 250a,b and injects into the chamber in a spread out multi directional flow, Fig. 4).
 	Regarding claim 18, Chen teaches a plasma processing device (see claim 1), comprising: a chamber (200, claim 1) including a first and second space (top and bottom half of space in 200, Fig. 1) in which a process for a wafer is performed in the first space (surface ALD process on wafer which is in top half, Fig. 1, 3, 4 [0051]), and wherein the first space and the second space are not completely isolated from each other (Fig. 1, they are directly fluidly connected); a first gas supply unit (it can be either left or right part of 230 with valves 252 242 etc responsible for injecting gases swirling from the left or right, Figs. 1, 2) injecting a mixed gas in different directions in the first space (Fig. 2-4, and discussed in claim 9, the mixed purge reaction gas is swirled into the first space on top of wafer spreading out in different directions), wherein a pressure of the mixed gas is controlled by adding inert gas to reactive gas (see claim 1); and a second gas supply unit (the other half part of 230) for injecting low reactive gas or inert gas (both halves of 230 can inject Argon from 240, Fig. 1 [0034]) into the second space (all the gases eventually flow through/fill the chamber from 264 and pumped out via 278).
 	Regarding claim 19, Chen teaches the plasma processing device of claim 18, wherein the first gas supply unit includes: an inert gas supply unit supplying inert gas (one half of the forked inert gas line from argon 240 supplying Ar to one half of 230, Fig. 1); and an inert gas pressure controller controlling a supply pressure of the inert gas (valve 252a or b which controls inert gas flow, hence pressure, from 240, as previously mentioned [0034]).
 	Regarding claim 20, Chen teaches the plasma processing device of claim 19, wherein the first gas supply unit further includes: a gas ratio controller (one of the reactive gas flow valves 242a, b, which controls the amount of reactive gas to be mixed downstream with inert) supplying reactive gas [0034], and controlling a supply amount of the reactive gas (discussed); and a backflow preventing portion (the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20030079686) as applied to claims 4, 10 and further in view of Cooperberg (US 20030070620).
 	Regarding claim 8, Chen teaches the plasma processing device of claim 4, further comprising a flow rate controller (either of valves 242a,b used to control reactive gas flow [0033-34]) coupled to at least one of the first injection portion and the second injection portion (they are respectively connected to 236a,b fluidly Fig. 1), wherein the first injection portion and the second injection portion each include an inlet hole (Fig. 1-3), but does not teach wherein the flow rate controller controls a size of the inlet hole of at least one of the first injection portion and the second injection portion, However Cooperberg teaches in Fig. 2a-c the flow rate controller (flow restriction devices 36a b [0038]) controls a size of the inlet hole of at least one of the first injection portion and the second injection portion (varies the opening of the two inlets/injection portions going to the central injector); It would be obvious to those skilled in the art at the time of the invention to modify Chen with said elements to further control flow to desired levels [0038]
 	Regarding claim 14, Chen teaches the device for providing gas to a plasma chamber of claim 10, wherein the mixed gas injection portions each include an inlet hole (234 has two holes and 264 has one big hole at top opening to 234), but does not teach wherein a flow rate controller is coupled to the least one of the plurality of mixed gas injection portions to control a size of the inlet hole, However Cooperberg teaches a flow rate controller (36a b see claim 8) is coupled to the least one of the plurality of mixed gas injection portions to control a size of the inlet hole (coupled to injector 22 equivalent of 234 and varies 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718